Citation Nr: 0734260	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  07-17 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Military Order of the Purple Heart


INTRODUCTION

The veteran had active service from September 1943 to April 
1946.

In a January 2007 rating decision, the RO (in St. Louis, 
Missouri) denied service connection for bilateral hearing 
loss and for tinnitus.  The veteran filed a notice of 
disagreement (NOD) with the RO's determinations.  In February 
2007, the RO (in Pittsburgh, Pennsylvania) issued a statement 
of the case (SOC) in April 2007.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2007.

For the reason expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran when further 
action, on his part, is required.


REMAND

In his June 2007 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2006) (pertaining specifically to hearings 
before the Board).  Since the RO schedules travel board 
hearings, a remand of this matter to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge, at 
the RO, pursuant to his June 2007 
request.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).

